Case 2:19-cv-02864-MSN-cgc Document 1 Filed 12/17/19 Page 1 of 10                         PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

 CITY OF MEMPHIS,

         Plaintiff,

 v.                                                     Civil Action No. ____________________

 HORN LAKE CREEK BASIN
 INTERCEPTOR SEWER DISTRICT OF
 DESOTO COUNTY, MISSISSIPPI;
 DESOTO COUNTY, MISSISSIPPI; CITY
 OF HORN LAKE; and CITY OF
 SOUTHAVEN,

         Defendants.


                      COMPLAINT FOR DECLARATORY JUDGMENT


       COMES NOW Plaintiff, the City of Memphis, Tennessee (“Plaintiff” or “the City”), and

for its Complaint for Declaratory Judgment against Defendant Horn Lake Creek Basin Interceptor

Sewer District of DeSoto County, Mississippi (“the District”); Defendant DeSoto County,

Mississippi (“DeSoto County”); Defendant City of Horn Lake (“Horn Lake”); and Defendant City

of Southaven (“Southaven”), states as follows:

                                          THE PARTIES

       1.       Plaintiff, the City of Memphis (“the City”), is a municipal corporation organized

under the laws of the State of Tennessee. The City is, therefore, a citizen of the State of Tennessee.

       2.       Defendant, the Horn Lake Creek Basin Interceptor Sewer District of DeSoto

County, Mississippi (“the District”), is a utility district organized under the laws of the State of

Mississippi. The District is, therefore, a citizen of the State of Mississippi. The District may be

served with process by serving Jim Cook, its Director, at 979 Rasco Road W, Southaven, MS
Case 2:19-cv-02864-MSN-cgc Document 1 Filed 12/17/19 Page 2 of 10                       PageID 2



38671.

         3.    Defendant, DeSoto County, Mississippi (“DeSoto County”), is a division of the

State of Mississippi. DeSoto County is, therefore, a citizen of the State of Mississippi. Moor v.

County of Alameda, 441 U.S. 693, 717 (1973). DeSoto County may be served with process by

serving Lee Caldwell, as president of the DeSoto County Board of Supervisors, at 365 Losher

Street, Hernando, MS 38632.

         4.    Defendant, City of Horn Lake (“Horn Lake”), is a municipal corporation organized

under the laws of the State of Mississippi. Horn Lake is, therefore, a citizen of the State of

Mississippi. Horn Lake may be served with process by serving Allen Latimer, as Mayor of Horn

Lake, at 3101 Goodman Rd. W, Horn Lake, MS 38637.

         5.    Defendant, City of Southaven (“Southaven”), is a municipal corporation organized

under the laws of the State of Mississippi. Southaven is, therefore, a citizen of the State of

Mississippi. Southaven may be served with process by serving Darren Musselwhite, as Mayor of

Southaven, at 8710 Northwest Dr., Southaven, MS 38671.

                                JURISDICTION AND VENUE

         6.    This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201, filed for

the purpose of resolving a real controversy regarding the rights and other legal relations between

the parties under a written sewage treatment agreement relating to the City’s provision of treatment

and disposal of sewage wastewater collected by the District.

         7.     This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332,

as the matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest and

costs, and is between citizens of different States. The District disputes the City’s right to end

treatment and disposal services to the District upon the expiration of the written sewage treatment



                                                 2
Case 2:19-cv-02864-MSN-cgc Document 1 Filed 12/17/19 Page 3 of 10                        PageID 3



agreement, the annual cost of which is estimated to be over $1,000,000.00. Thus, the value of the

agreement at the center of this litigation exceeds the sum or value of $75,000.00.

       8.      This Court has general and specific personal jurisdiction over Defendants based

upon their continuous and systematic transaction of business in, and sufficient minimum contacts

with, the State of Tennessee. The Defendants are parties to the sewage treatment agreement which

relates to the City’s provision of treatment and disposal of sewage wastewater in the State of

Tennessee.

       9.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b).

                                     THE CONTROVERSY

A.     Background

       10.     On February 6, 1975, the City and the District entered into a forty-year sewage

treatment agreement (“1975 Agreement”)1 for the City to provide treatment and disposal of sewage

wastewater collected by the District from the Horn Lake Creek Basin. A true and correct copy of

the 1975 Agreement is attached hereto as Exhibit A and incorporated herein.

       11.     Under the terms of the 1975 Agreement, the wastewater collected would be

delivered by the District to the City at the City’s metering station connected to the City’s sanitary

sewer system. See Exhibit A, 1975 Agreement, ¶ 2.

       12.     In exchange, the District would pay the City for the treatment and disposal of the

wastewater delivered to the City on a volumetric basis as measured by a metering station and

outlined in a monthly statement. See Exhibit A, 1975 Agreement, ¶ 3.



1
  The parties had originally entered into a sewage treatment agreement on June 6, 1972. A
Resolution approved by the City states that the 1972 agreement was “replaced and voided” by the
1975 Agreement. A true and correct copy of the Resolution authorizing this action is attached
hereto as Exhibit B and incorporated herein.

                                                 3
Case 2:19-cv-02864-MSN-cgc Document 1 Filed 12/17/19 Page 4 of 10                       PageID 4



       13.     The metering station would be constructed, owned, and maintained by the City.

See Exhibit A, 1975 Agreement, ¶ 6.

       14.     Under the terms of the 1975 Agreement, the District would own and operate any

lines upstream from the metering station, and the City would own and operate sewage lines

downstream from the metering station to the City’s treatment plant.2 See Exhibit A, 1975

Agreement, ¶¶ 7-8.

       15.     The 1975 Agreement also expressly provided that the “agreement shall remain in

effect for forty (40) years from the date hereof and at the expiration of said time shall be subject

to review and change agreeable to both parties.” See Exhibit A, 1975 Agreement, ¶ 11.

       16.     On September 22, 1983, the parties entered into a supplemental agreement (“1983

Agreement”) regarding the 1975 Agreement “with the intent of further defining the regulations

affecting Industrial Dischargers and the manner in which they are to be administered.” A true and

correct copy of the 1983 Agreement is attached hereto as Exhibit C and incorporated herein.

       17.     Specifically, any commercial and industrial dischargers using the District’s sewer

system who were subject to additional treatment costs, whose wastewater contained incompatible

pollutants, or whose flow exceeded 25,000 gallons per day were required to enter into written

agreements that had to contain certain content and requirements. See Exhibit C, 1983 Agreement,

¶ 1.

       18.     Because the City was going to be “ultimately responsible for the treatment of the

wastewater generated,” the 1983 Agreement outlined that “the City [was] the final approving



2
 At the time of the negotiations that led to the 1975 Agreement, the treatment plant contemplated
by the discussions had not yet been completed. In August of 1975, the T.E. Maxson Wastewater
Treatment Plant located in the southern part of Memphis, Tennessee began operations and has
been treating the wastewater collected and delivered from the District since that time.

                                                 4
Case 2:19-cv-02864-MSN-cgc Document 1 Filed 12/17/19 Page 5 of 10                      PageID 5



authority for the above referenced Industrial Discharge Agreements.” See Exhibit C, 1983

Agreement, ¶ 2.

       19.     The 1983 Agreement also provided that “the effective duration of the February 5,

1975 Agreement as modified by this Supplemental Agreement shall be extended for a period of

forty (40) years from date of execution of this Supplemental Agreement.” See Exhibit C, 1983

Agreement, ¶ 8.

       20.     In other words, the 1975 Agreement would now expire on September 22, 2023.

       21.     The 1983 Agreement further outlined that “only the provisions of the February 6,

1975 Agreement that conflict in intent with the provisions set out herein are amended, and the

remainder of said Agreement shall remain unaltered and fully binding on all parties.” See Exhibit

C, 1983 Agreement, ¶ 9.

B.     Notification of Termination of Agreement

       22.     Although not required by the terms of either the 1975 or the 1983 Agreements, on

March 28, 2018, Robert Knecht, the City’s Director of Public Works sent notice of the City’s intent

to not renew its existing sewage treatment agreement with the District to Jim Cook, the Director

of the Horn Lake Creek Basin Interceptor Sewer District. A true and correct copy of the Letter

from Knecht is attached hereto as Exhibit D.

       23.     Materially, the City made clear that the existing sewage treatment agreement would

remain in effect until its expiration on September 22, 2023.

       24.     However, the City requested that the District begin development of a detailed plan

of action to remove the District’s users from the City’s sanitary sewer system and provide a

proposed schedule within six months of receipt of the notice, so the District could be thoroughly

prepared for the expiration of the sewage treatment agreement that would occur in five years.



                                                5
Case 2:19-cv-02864-MSN-cgc Document 1 Filed 12/17/19 Page 6 of 10                         PageID 6



        25.     The City wanted to allow adequate time for the parties to discuss the District’s exit

strategy, given that the District’s alternative and replacement options for services could potentially

include, among other things, multi-year construction proposals and projects including the

permitting of such.

        26.     Following this correspondence, the Mayor of the City of Horn Lake, Mayor Allen

Latimer, and the Mayor of the City of Southaven, Mayor Darren Musselwhite, requested a meeting

with the City’s Mayor, Mayor Jim Strickland, to discuss the City’s decision.3

        27.     On October 10 and October 29, 2018, Mayor Strickland sent correspondence to

these Mayors to reiterate that the City intended to terminate wastewater treatment and collection

services to the District upon the expiration of the agreement. True and correct copies of the Letters

from Strickland are attached hereto collectively as Exhibit E.

        28.     The letter asked again for a detailed plan of action for the removal of the District’s

users from the City’s sanitary sewer system, along with a proposed schedule, to be submitted by

December 1, 2018 for the City to review.

        29.     The letter also advised that the City could be willing to make reasonable allowances

to “conditionally extend the termination date should the engineering, design, and construction

required to complete the removal of the District’s user not be feasible by September 22, 2023.”

        30.     However, such allowances would be dependent on the City’s Director of Public

Works confirming that the conditional extension was indeed necessary because of technical

feasibility issues.

        31.     The Defendants did not submit any detailed plan of action to remove the District’s



3
 Although neither are parties to the 1975 Agreement and the 1983 Agreement, both the City of
Horn Lake and the City of Southaven are located in DeSoto County and serviced by the District.

                                                  6
Case 2:19-cv-02864-MSN-cgc Document 1 Filed 12/17/19 Page 7 of 10                         PageID 7



users from the City’s system or proposed schedule at the expiration of the sewage treatment

agreement by December 1, 2018.

       32.      Instead, on April 9, 2019, while communicating on related matters regarding the

continued obligations of the sewage treatment agreement, the District, having retained counsel,

stated that the District “disagrees that the existing agreement expires and that either party has the

right to terminate the agreement.” A true and correct copy of the Letter from Counsel is attached

hereto as Exhibit F.

       33.      On June 24, 2019, more than a year after the City first sent notice, the City received

a letter from Fisher Arnold, an engineering firm retained by the District, which outlined very

preliminary efforts made by the District to consider alternative treatment services for its users, but

gave no proposed schedule for the District’s plans to separate its users from the City’s sanitary

sewer system in 2023. A true and correct copy of the Letter from Fisher Arnold is attached hereto

as Exhibit G.

       34.      The letter spoke of the District’s eventual separation as if it were only hypothetical

rather than certain, stating “[t]he District cannot estimate when funding in an amount necessary to

effect this separation will be acquired but if this change in treatment of sewage within the Basin

occurs, we assure you we will be in discussion at the state and federal levels to assure an orderly

separation.”

       35.      In fact, the letter indicated the District’s “hope” that it could remain in the City’s

sanitary sewer system beyond the term of the sewage treatment agreement, despite the City sending

consistent written notice that it would indeed cease providing wastewater treatment and collection

services to the District upon the agreement’s expiration in 2023.

       36.      The City continues to perform its contractual obligations in compliance with the



                                                  7
Case 2:19-cv-02864-MSN-cgc Document 1 Filed 12/17/19 Page 8 of 10                        PageID 8



requirements and terms of the 1975 Agreement and the 1983 Agreement.              And the City will

continue to do so until the expiration of said Agreement, which is September 22, 2023, pursuant

to the 1983 Agreement.

          37.   The Defendants have rejected and refused to acknowledge the City’s right to not

renew the sewage treatment agreement, despite the fact that the City gave the District written notice

more than five (5) years in advance.

          38.   A justiciable controversy exists as to the interpretation of the 1975 Agreement and

the 1983 Agreement as contemplated under 28 U.S.C. § 2201. A declaratory judgment action is

necessary to resolve a dispute and to afford relief from uncertainty with respect to rights and other

legal relations as to the City and the District under the sewage treatment agreement as

contemplated under applicable law.

                          COUNT I - DECLARATORY JUDGMENT

          39.   The City incorporates and reasserts the foregoing paragraphs as if fully set forth

herein.

          40.   The parties have a fundamentally different interpretation of the 1975 Agreement

and the 1983 Agreement.

          41.   The City has performed and will continue to perform its contractual obligations in

compliance with the requirements and terms of the 1975 Agreement and the 1983 Agreement.

          42.   With no requirement to do so, the City provided notice of its intent not to renew

and to let the 1975 Agreement and the 1983 Agreement terminate at the expiration date of

September 22, 2023, more than five (5) years beforehand, to afford the District sufficient time to

formulate a detailed plan for removing the District’s users from the City’s sanitary sewer system.

          43.   The Defendants have refused to take actionable steps to prepare for the timely



                                                 8
Case 2:19-cv-02864-MSN-cgc Document 1 Filed 12/17/19 Page 9 of 10                     PageID 9



removal of the District’s users from the City’s system at the expiration of the sewage treatment

agreement.

       44.     The Defendants have refused to acknowledge the expressed term and effective term

limit of the sewage treatment agreement and the City’s inherent right to not renew any agreement

following its expiration.

       45.     There is no obligation on the part of the City under either the 1975 Agreement or

the 1983 Agreement that mandates continued treatment and disposal of wastewater collected by

the District beyond the term of said Agreements.

       46.     The Defendants have wrongfully disavowed the City’s right to terminate the 1975

Agreement and the 1983 Agreement upon the expiration date, contrary to and in defiance of the

plain language of the Agreements.

       47.     As described above, there is an actual and justiciable controversy between the

parties concerning the City’s right to allow the sewage treatment agreement to terminate upon its

expiration.

       48.     Accordingly, pursuant to 28 U.S.C. § 2201, the City is entitled to a judgment

declaring that it has no obligation to provide treatment and disposal services for wastewater

collected by the District following the expiration of the 1975 Agreement and the 1983 Agreement.

       WHEREFORE, Plaintiff, the City of Memphis, prays for the following relief:

       1.      That proper process issue and be served upon each of the Defendants, requiring

each of the Defendants to answer this Complaint within the time required by law;

       2.      Entry of a judgment pursuant to 28 U.S.C. § 2201 declaring that the City of

Memphis has no obligation, and cannot be compelled, to provide treatment and disposal services

for wastewater collected by the District following the expiration of the 1975 Agreement and 1983



                                               9
Case 2:19-cv-02864-MSN-cgc Document 1 Filed 12/17/19 Page 10 of 10                   PageID 10



Agreement;

       3.     Award the City of Memphis all of its costs against Defendants;

       4.     For any such other and further relief, both general and specific, to which the City

of Memphis may be entitled.



                                                   Respectfully submitted,

                                                   BAKER, DONELSON, BEARMAN
                                                    CALDWELL & BERKOWITZ, PC


                                                    /s Carmalita Carletos-Drayton
                                                   Carmalita Carletos-Drayton (TN #20001)
                                                   Mary Wu Tullis (TN #31339)
                                                   165 Madison Avenue, Suite 2000
                                                   Memphis, Tennessee 38103
                                                   Telephone:     901.526.2000
                                                   Fax:           901.577.2303
                                                   ccdrayton@bakedonelson.com
                                                   mtullis@bakerdonelson.com


                                                   CITY OF MEMPHIS LAW DIVISION

                                                   Bruce A. McMullen (TN #18126)
                                                   Chief Legal Officer/City Attorney
                                                   125 N. Main Street, Room 336
                                                   Memphis, Tennessee 38103
                                                   Telephone:    901.636.6614
                                                   Fax:          901.636.6524
                                                   Bruce.McMullen1@memphistn.gov

                                                   Counsel for Plaintiff – City of Memphis




                                              10
